DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-24 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/538,123, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The .
Accordingly, claims 3, 5, 9, 11, 13, 15, 20, and 24 are not entitled to the benefit of the prior application.  Thus, the effective filing date for claims 3, 5, 9, 11, 13, 15, 20, and 24 is 2 December 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 March 2020 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The instant specification fails to provide proper antecedent basis for “an abnormal measured exercise pulmonary artery pressure of more than 30 .

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 5, 9, 11, 13, 15, 20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kaye (US 2017/0348292 A1).
Kaye discloses a method of treating a patient having heart failure with preserved ejection fraction (HFpEF) comprising administering to the patient 0.1 to 20 µg/kg body weight per minute of milrinone, or a pharmaceutically acceptable salt thereof, wherein the formulation permits delivery of milrinone in an amount to achieve steady state plasma levels effective to alleviate the symptoms of HFpEF (Claims 45-64).  Kaye further discloses that patients with HFpEF exhibit a rapid and excessive rise in pulmonary artery and pulmonary capillary wedge pressure due to left ventricular diastolic dysfunction (Example 8).  Kaye also discloses a plasma concentration of milrinone in the range of 100 to 400 ng/ml (Claim 48).
Regarding the resting and abnormal measured exercise pulmonary artery pressure and the resting and abnormal measured exercise pulmonary capillary wedge pressure, Kaye discloses the following measurements:

    PNG
    media_image1.png
    175
    421
    media_image1.png
    Greyscale

Therefore, Kaye discloses an exercise pulmonary artery pressure of more than 30 mmHg, an exercise pulmonary capillary wedge pressure of at least 25 mmHg, a reduction in exercise pulmonary artery pressure from 49 to 32 mmHg (~35%), a reduction in resting pulmonary artery pressure from 21 to 15 mmHg (~29%), a reduction in resting pulmonary .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,493,067. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for treating a patient having HFpEF comprising administering milrinone in the range of between 0.1 to 20 µg/kg body weight per minute.  US ‘067 does not explicitly claim that the patient shows an abnormal measured exercise pulmonary artery pressure or an abnormal measured exercise pulmonary capillary wedge pressure.  However, the instant specification states that patients with HFpEF exhibit a rapid and excessive rise in pulmonary artery and pulmonary capillary wedge pressure due to left ventricular diastolic dysfunction (Example 8).  Therefore, the patients with HFpEF in US ‘067 would necessarily also have an abnormal measured exercise pulmonary artery pressure or an abnormal measured exercise pulmonary capillary wedge pressure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Mina Haghighatian/Primary Examiner, Art Unit 1616